    Case 5:21-cr-00003-H-BQ Document 28 Filed 04/12/21             Page 1 of 1 PageID 54



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:21-CR-003-0l-H

GUADALUPE CASTTLLO, JR. (01),
     Defendant.


                  ORDER ACCEPTING REPORT AND RNCOMMENDATION
                     OF THE UNTTED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magisuate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636OXl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magisuate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated lpn|,   lL,zozt.


                                             JAMES       SLEY HENDRIX
                                                       STATES DISTRICT JUDGE
